                                          Case 4:20-cv-08607-YGR Document 54 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIMBERLY EMERSON,                                   Case No. 20-cv-08607-YGR (AGT)
                                                        Plaintiff,
                                   8
                                                 v.                                          DISCOVERY ORDER
                                   9
                                         IRON MOUNTAIN INFORMATION
                                  10     MANAGEMENT SERVICES, INC., et al.,
                                  11                    Defendants.

                                  12          On multiple occasions, counsel have failed to prepare joint statements. See Dkt. 44–47, 50,
Northern District of California
 United States District Court




                                  13   52, 53. This indicates they are not cooperating to the degree expected of attorneys practicing in this
                                  14   district. The specificity of the process described below reflects the level of oversight that is
                                  15   unfortunately necessary to ensure fair and efficient discovery.
                                  16          Going forward, the following procedures will apply to each joint statement filed in this case.
                                  17   By noon on any given day after meet-and-confer efforts have failed, the moving party will email its
                                  18   opening section of the joint statement and its cited exhibits to the opposing party. By noon three
                                  19   business days later, the opposing party must email its responding section and its cited exhibits to the
                                  20   moving party. If the moving party’s opening section was two-and-a-half pages, then the joint
                                  21   statement is complete and the moving party must file the finalized joint statement with the Court on
                                  22   the same day that it receives the opposing party’s section, without making any changes to its moving
                                  23   section or to the opposing party’s responding section, and without adding additional exhibits.
                                  24          If the moving party’s opening section is less than two-and-a-half pages, then the moving
                                  25   party may add a reply section. By noon one business day after the moving party receives the
                                  26   opposing party’s responding section, the moving party must email the complete proposed joint
                                  27   statement to the opposing party, with the moving party’s reply section included. In drafting its reply,
                                  28   the moving party may not modify its moving section or the opposing party’s responding section and
                                          Case 4:20-cv-08607-YGR Document 54 Filed 08/11/21 Page 2 of 2




                                   1   may not add exhibits. After the moving party emails the complete proposed joint statement to the

                                   2   opposing party, the moving party must file it with the Court on the same day. Examples of how

                                   3   these procedures are expected to apply follow.

                                   4                   Example 1. Before noon on Monday, plaintiff emails her opening section of
                                              a joint statement and her cited exhibits to defendants. Plaintiff’s section of the joint
                                   5          statement is two-and-a-half pages. By noon on Thursday of the same week,
                                              defendants must email their responding section and their cited exhibits to plaintiff.
                                   6          Plaintiff must then file the complete joint statement with the Court on the same
                                              Thursday, without making any additional changes to the statement.
                                   7
                                                      Example 2. Before noon on Friday, plaintiff emails her opening section of a
                                   8          joint statement and her cited exhibits to defendants. Plaintiff’s section of the joint
                                              statement is two-and-a-half pages. By noon the following Wednesday, defendants
                                   9          must email their responding section and their cited exhibits to plaintiff. Plaintiff
                                              must then file the complete joint statement with the Court on the same Wednesday,
                                  10          without making any additional changes to the statement.
                                  11                   Example 3. Before noon on Monday, plaintiff emails her opening section of
                                              a joint statement and her cited exhibits to defendants. Plaintiff’s section of the joint
                                  12          statement is two pages. By noon on Thursday of the same week, defendants must
Northern District of California
 United States District Court




                                              email their responding section and their cited exhibits to plaintiff. By noon on Friday
                                  13          of the same week, plaintiff must email her reply section to defendants. (Because
                                              plaintiff’s opening section was two pages, plaintiff’s reply section can be half a page.
                                  14          Plaintiff cannot modify her moving section or defendants’ responding section and
                                              cannot add exhibits.) Plaintiff must file the complete joint statement with the Court
                                  15          on the same Friday.
                                  16          Per a prior order, three joint statements were due yesterday. See Dkt. 47. Counsel didn’t

                                  17   meet this deadline. See Dkt. 53 (explaining that they were unable to agree on joint statements).

                                  18   Two weeks ago, defendants filed a purported joint statement that plaintiff objected to: plaintiff

                                  19   asserted that it was not in fact a joint statement. See Dkt. 50, 52. The procedures described in this

                                  20   order now govern the submission of these failed joint statements. The Court won’t consider any

                                  21   statement until it is submitted or resubmitted in compliance with this order.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 11, 2021

                                  24
                                                                                                     ALEX G. TSE
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         2
